                        Case 5:19-mj-00680-STE Document 6 Filed 12/20/19 Page 1 of 1
                                            CRIMINAL COURTROOM MINUTE SHEET
                       INITIAL APPEARANCE AFTER CRIMINAL COMPLAINT /INFORMATION
DATE:Dec 20,2019                                                                                                     CASE: M-19-680-STE
TIME IN COURT: 15 mins                                                                                               COURTROOM:103
MAGISTRATE JUDGE SHON T.ERWIN                                                                COURTROOM DEPUTY RAVEN McDANIEL

UNITED STATES OF AMERICA vs. TARENCE D MCLANE
Defendant States true and correct name as: Same                                                                                  AGE:
Government CnsI: Tom Snyder                                                Defendant Cnsl: David Autry
U.S.Probation Officer: Amy Jackson                                                                                        Court appointed
^ Defendant Appears, custody of U.S. Marshal with Counsel                                       Interpreter: N/A
I I Defendant advised of his / her right ofconsular notification,
13 Defendant informed of his / her right to retain counsel or to request that counsel be appointed if he / she cannot afford to obtain counsel.
1^ Defendant informed that he/she is not required to make a statement and that any statement made by him/her may be used against him/her.
I I Court inquires ofGovernment regarding notification of victim(s) under Justice for All Act.

I I Govemment recommends defendant be released on
1^ Govemment recommends defendant be detained based on Risk ofFlight and Danger to the Community
I I Govemment
        I I Upon motion ofthe Government and request for continuance by
             Detention Hearing is set for Monday,December 23,2019 4:00 p.m.
I I Defendant waives/reserves right to detention hearing. Waiver/Reservation of detention hearing and consent to Order of Detention pending
    further proceeding entered. Order ofDetention entered.
I I Defendant requests the detention hearing be postponed at this time reserving the right to request a hearing at a later date should
     defendant's circumstances change.

    Defendant informed of his / her right to a preliminary hearing.
       r~] Preliminaiy hearing waived. Written waiver entered.
       I I Preliminary hearing set for
           Preliminary and detention hearing set for Monday,December 23,2019 4:00 p.m.

The Court Orders:

I I The Court finds good cause to exceed the 3 and 5 day time limits provided by the Bail Reform Act. A detention hearing will not be held
    at this time based upon Defendant's circumstances. Should defendant's circumstances change, a detention hearing will be promptly held
    upon request of either party.
1^ Defendant temporarily detained pending detention hearing. Written Order entered. Defendant remanded to custody of U.S. Marshal.
I I Defendant released on previously posted bond with conditions per Release Order.
(~| Unsecured Bond set at                                                     with conditions per Release Order.
Q Secured Bond set at                                                         ^with conditions per Release Order as the Court finds that the
    release ofthe Defendant on a personal recognizance bond or unsecured appearance bond would not reasonably assure his / her appearance
    in court and the safety ofthe community.
 I I Defendant remanded to the custody of U.S. Marshal pending execution of bond.
r~l Defendant remanded to the custody of U.S. Marshal.
